Citation Nr: 0719363	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for arterial 
hypertension, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to diabetes mellitus.

5.  Entitlement to an initial compensable evaluation for 
early cataracts.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, (RO), which denied 
service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, and granted service 
connection for early cataracts, evaluated as noncompensable.  
It is also on appeal from an August 2005 rating decision that 
denied service connection for arterial hypertension, to 
include as secondary to diabetes mellitus, and reopened and 
denied claims for service connection for peripheral 
neuropathy of the right upper extremity and left upper 
extremity, each to include as secondary to diabetes mellitus.  

Regardless of the RO's August 2005 determination reopening 
the veteran's claims for service connection for peripheral 
neuropathy of the upper extremities, the Board will 
adjudicate the initial issues of new and material evidence in 
the first instance, because these initial issues determine 
the Board's jurisdiction to reach the underlying claims and 
to adjudicate the claims de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  



FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's erectile dysfunction is 
related to service or a service-connected disability. 

2.  The competent medical evidence, overall, does not 
demonstrate that the veteran's arterial hypertension is 
related to service or a service-connected disability. 

3.  An unappealed October 2004 rating decision denied service 
connection for peripheral neuropathy of the right upper 
extremity and left upper extremity, each to include as 
secondary to diabetes mellitus.

4.  Evidence added to the record since the October 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for peripheral neuropathy of the right upper extremity, to 
include as secondary to diabetes mellitus, or peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus, and does not raise a 
reasonable possibility of substantiating either claim.

5.  The competent medical evidence shows that the veteran's 
corrected distant visions is 20/25 bilaterally.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction, to include 
as secondary to diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  Service connection for arterial hypertension, to include 
as secondary to diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2006).

3.  The evidence received subsequent to the October 2004 
rating decision denying service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus, is not new and material, and 
the requirements to reopen the claim have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

4.  The evidence received subsequent to the October 2004 
rating decision denying service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to diabetes mellitus, is not new and material, and 
the requirements to reopen the claim have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

5.  The criteria for an initial compensable evaluation for 
early cataracts have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.84a, Diagnostic Codes 6028 and 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim, the veteran's own personal opinions that his erectile 
dysfunction and hypertension are related to service or 
service-connected diabetes mellitus are not a sufficient 
basis for awarding service connection.

The veteran's service medical records show treatment of 
venereal disease and rashes on the genitals.  They are 
negative for complaints, symptoms, findings or diagnoses 
relating to erectile dysfunction or hypertension.  The report 
of a June 1970 separation medical examination, and the 
corresponding June 1970 report of medical history, indicate 
that all pertinent clinical evaluations were normal, identify 
no pertinent defects or diagnoses, provide no pertinent 
complaints and include no pertinent physician's summaries or 
elaborations.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses of hypertension within one 
year of the veteran's separation from service, providing 
evidence against this claim.   

Because erectile dysfunction and hypertension were not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because hypertension was not seen 
within one year of the veteran's separation from service, 
presumptive service connection is not warranted.

Post-service medical records do not show erectile dysfunction 
or hypertension for many years after the veteran's separation 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Turning closely to the veteran's impotence claim, VA 
outpatient treatment reports dated in May 2004 list 
impotence, organic, and impotence of psychogenic origin.  
Such findings such as impotence of psychogenic origin 
providing more evidence against this claim. 

A December 2004 VA outpatient treatment report provides that 
the veteran was dealing with impotence, most likely due to 
his diabetes mellitus condition.

The report of an August 2004 VA genitourinary examination 
provides that the examiner reviewed the veteran's claim file 
and medical records, and sets forth all relevant findings.  
The diagnosis was erectile dysfunction diagnosed prior to the 
diagnosis of diabetes mellitus, "most likely than not" 
secondary to hypertension.  Hypertension and the medication 
for hypertension produce damage to the circulation of the 
penis, thus producing impotence.  

Overall, these medical records are evidence against service 
connection for erectile dysfunction.  The VA outpatient 
treatment reports that indicate an association between this 
disorder and a service connected disorder is found to be 
entitled to little weight.  They are not based on a review of 
the veteran's entire treatment record, and do not provide a 
rationale for the links between the veteran's erectile 
dysfunction and his diabetes mellitus.  They do not address 
the fact that the veteran's erectile dysfunction preceded his 
diabetes mellitus.  

By contrast, the negative opinion in the August 2004 VA 
examination report is probative evidence against the 
veteran's claim.  It was based on a review of the medical 
record as well as current examination results.  It is 
supported by reference to the absence of physical findings in 
the medical record. This fact is particularly important, in 
the Board's judgment, as the reference makes for a more 
convincing rationale.  Simply stated, the Board understand 
the basis of this medical opinion. 

Turning closely to the veteran's peripheral neuropathy 
claims, an August 2004 private electrodiagnostic report 
reflects that there was no evidence of neuropathy at that 
time.  

The report of a July 2005 VA peripheral nerves examination 
provides that the examiner reviewed the veteran's claim file 
and sets forth all relevant findings.  It reveals that the 
veteran was also given a current electrodiagnostic 
examination.  The pertinent diagnosis was no evidence of 
neuropathy in the upper extremities by objective 
electrodiagnostic examination at present, providing strong 
evidence against this claim.   

Overall, these VA and private medical records are evidence 
against the veteran's claim.  They are objective evidence 
that he does not have peripheral neuropathy of the upper 
extremities.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disabilities involving 
the sinusitis, bilateral ankle condition, arthritis of the 
feet or right thumb condition.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for erectile dysfunction 
or hypertension, each to include as secondary to service-
connected diabetes mellitus.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

New and Material Evidence

An October 2004 rating decision denied service connection for 
peripheral neuropathy of the right upper extremity and the 
left upper extremity, each to include as to due to diabetes 
mellitus.  The rating decision explained that an August 2004 
VA examination determined that the veteran did not have 
either condition.  Evidence of record at the time of the 
October 2004 rating decision included service and post-
service medical records.   

The October 2004 rating decision denying service connection 
for peripheral neuropathy of the right upper extremity and 
the left upper extremity, each to include as to due to 
diabetes mellitus, is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen the claims, the veteran must present or 
secure new and material evidence with respect to the claims.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the standard for new and material 
evidence was amended, effective to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the veteran's application to reopen the 
claims were received after that date, the amendment is 
applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the October 2004 rating decision, the veteran has 
submitted additional written contentions, private medical 
records, and VA examination reports.  

The newly submitted medical evidence demonstrates that the 
veteran does not have peripheral neuropathy of either upper 
extremity.  The report of an August 2004 private 
electrodiagnostic examination provides that no evidence at 
the present time was found of neuropathy or carpal tunnel 
syndrome.  The report of a July 2005 VA peripheral nerve 
examination provides a pertinent diagnosis that there was no 
evidence of neuropathy in the upper extremities by objective 
electrodiagnostic examination at present.  Thus, the medical 
evidence received since the October 2004 rating decision is 
not material within the meaning of 38 C.F.R. § 3.156.  

The veteran's contentions are essentially the same as those 
previously made to VA.  Thus, this evidence is not new.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Accordingly, the 
appeal is denied.

Initial Compensable Evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impairment of central vision acuity is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (2006).  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating visual acuity, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2006).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2006).

Preoperative cataracts are evaluated as impairment of vision.  
Diagnostic Code 6028.  The veteran's cataracts are currently 
evaluated as noncompensable under Diagnostic Code 6079, which 
contemplates normal vision of 20/40 bilaterally.  A 10 
percent evaluation is warranted by vision of 20/100 in one 
eye and 20/40 in the other (Diagnostic Code 6079), vision of 
20/70 in one eye and 20/40 in the other (Diagnostic Code 
6079), vision of 20/50 in one eye and vision of 20/50 in the 
other (Diagnostic Code 6078), and vision of 20/50 in one eye 
and vision of 20/40 in the other (Diagnostic Code 6079).  

The report of a February 2004 private eye examination 
provides that the veteran's corrected distant vision was 
20/25 bilaterally.  The report of an August 2004 VA eye 
examination provides that his corrected distant vision was 
20/25 bilaterally.  

Under the Rating Schedule, these reports simply do not 
support a compensable initial evaluation.  Diagnostic Codes 
6078 and 6079.  The post-service medical record, as a whole, 
fully supports this finding.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2004, May 2005 and 
April 2006.  Together, these documents discussed the 
particular legal requirements applicable to the claims, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet App 1 (2006), regarding notice requirements for claims 
to reopen final decisions.  The Board finds no basis to 
remand this case to the RO for additional development.  
Again, based on the notice already provided to the veteran 
cited above, which addresses the requirements for reopening 
the claims for service connection for right and left upper 
extremity peripheral neuropathy and the evidence required by 
the underlying claims, further amended notice to the veteran 
would not provide a basis to grant the claims. 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the service 
connection and initial evaluation claims on appeal.  The 
Board finds that VA need not provide an examination for the 
veteran's peripheral neuropathy claims, as they are not 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(ii).  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

Service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, is denied.

Service connection for arterial hypertension, to include as 
secondary to diabetes mellitus, is denied.

New and material evidence not having been received to reopen 
a claim for service connection for peripheral neuropathy of 
the right upper extremity, to include as secondary to 
diabetes mellitus, the veteran's application to reopen the 
claim is denied.

New and material evidence not having been received to reopen 
a claim for service connection for peripheral neuropathy of 
the left upper extremity, to include as secondary to diabetes 
mellitus, the veteran's application to reopen the claim is 
denied.

An initial compensable evaluation for early cataracts is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


